DETAILED ACTION
	The receipt is acknowledged of applicants’ after final amendment filled 06/13/2022; and request for RCE filed 06/27/2022.
	
The after final amendment filed 06/13/2022 has been entered with filing the RCE.
	
Claims 1, 3-20, 27 and 28 previously presented. Claim 7 has been canceled by the amendment filed 06/13/2022. Claims 1, 3-6, 8-20, 27 and 28 are pending.

Claims 16-20 have been withdrawn with traverse from further consideration pursuant to 37 CFR 1.142(b) in the reply filed on 10/05/2018.

	Claims 1, 3-6, 8-15, 27 and 28 are subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8-15, 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wound has not healed in 30 days” and “wound has inappropriate level of matrix metalloproteinase (MMP)”, these expressions render the claims indefinite. 

Regarding the expression “wound has not healed in 30 days”, the expression is not defining and not conveying whether the wound was not treated for 30 days and the wound was allowed to progress into non-healing wound? or treatment was applied to the wound and it was not healing? or it was assumed that the wound would not heal for 30 days and treatment started after elapsing of 30 days? 

Regarding the expression “wound has inappropriate level of MMP”, the expression contains the relative term “inappropriate” which renders the claim indefinite. The term “inappropriate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is the inappropriate level of MMP that renders the wound a non-healing chronic wound? 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 8-15, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Blaine et al. (US, 2014/0348939, of record) as evidenced by Washburn et al. (US 2013/0344129, of record), and combined with Neuhauser (US 3,196,075, hereinafter Neuhauser ‘075, IDS filed 04/27/2017), Neuhauser (US 3,194,732, hereinafter Neuhauser ‘732, of record), and the combination evidenced by DeVore et al. (US 2007/0178170, of record) as applied to claim 10, and further evidenced by the article by Matej (“Eggshell Membrane Biomaterial as a Platform for Applications in Materials Science", of record) as applied to claims 11, 12 and 28.  

Applicant Claims 
Claim 1 is directed to a method of promoting the healing of a non-healing
chronic wound, wherein the non-healing chronic wound
(i) has not healed in 30 days,
(ii) is stalled in the inflammatory stage of wound healing,
(iii) has an inappropriate level of matrix-metalloproteinase (MMP) activity against
extracellular matrix (ECM) proteins and/or peptide growth or differentiation factors, and	
(iv) has an excessive inflammatory response,
wherein said method consists of applying directly to the surface or interior of the non-healing chronic wound a particle consisting of micronized egg shell membrane (ESM) having a mean particle diameter of equal to or less than 80 µm and being essentially insoluble in water at a neutral pH, and
wherein the application of the particle to the non-healing chronic wound causes the non-healing chronic wounds to progress through the healing stages.  

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Blaine teaches powdered egg shell membrane included in a wound covering materials for treating stasis ulcer, chronic including diabetic ulcer or pressure ulcer. The reference shows healing of the diabetic ulcers that did not heal and did not respond for previous topical treatments for a period 1-11 month (see the entire document, and in particular ¶¶ 0019, 0031, 0037-0041).  
Chronic wounds taught by Blaine are inherently characterized by impaired level of matrix-metalloproteinase (MMP) and excessive inflammation as evidenced by Washburn. Washburn teaches chronic wounds are characterized by an increase in protease activities at the wound site, especially in the activities of MMPs, and in particular MMP-1, MMP-2 and MMP-9 that work together to substantially degrade constitutive structural proteins, leading to an extracellular matrix that is significantly eroded in the wound. Moreover, there may be a dysregulation in growth factor activity in chronic wounds locked into a continuous inflammatory phase and unable to proceed to the proliferative phase in which growth factors would be the central determinants of the healing trajectory (¶¶ 0027, 0028). 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Blaine teaches treating chronic wound that did not heal in 30 days using composition comprising powdered ESM as the active agent in the composition, the reference does not explicitly teach applying ESM powder/particles directly to the wound of as claimed by claim 1.
	Neuhauser ‘075 teaches using particles of ESM for wound that are denuded wound, deep wounds and refractory to usual treating procedures, i.e. chronic wound (col.3, lines 3-6). The reference used ESM particles as sole healing element applied directly to the wound (col.3, lines 53-56; col.4, lines 9-15). ESM plays exceedingly important role in tissue healing by stimulating epithelial tissue regeneration by providing essential components for synthesis of protein of regenerated tissues (col.3, lines 33-45). ESM particles are water miscible, i.e. essentially water insoluble (col.5, lines 10-15). The particles have diameter of 4-7 micron, and length of 20-300 micron (col.6, lines 50-56). EMS is obtained from duck, fowl and chicken eggs (col. 14, lines 45-51).  Applicants define chronic unhealed wound as “those which fail to heal or where there is excess skin loss,…”, e.g. paragraphs [0003], [0134], and those “produced surgically…” paragraph [0133]. The definition reads on refractory wound and deep wounds taught by the reference.
Neuhauser ‘372 teaches treating wound and denuded ulceration skin using dried eggshell membrane (ESM) (col.1, lines 13-20; col.2, lines 11-20; claim 1). ESM stimulates epithelial tissue regeneration by providing topically certain factors which are essential aid in natural process of tissue repair (col.3, lines 33-43; col.10, lines 45-57). The reference teaches dried ESM particles that undergo milling to convert it into pulverulent or powder. The powder consists solely of ESM and applied directly to the wound (col.3, lines 50-55; col.5, lines 10-13, 47-57, example 1). ESM is directly used in its solid particulate form on the wound (col.4, lines 5-10). The ESM particles are used to treat wound that are deep wounds and refractory to usual treating procedures, i.e. chronic wound (col.3, lines 4-6). The particles are washed with water during production which implies particles are water insoluble at neutral pH. Applicants define chronic unhealed wound as “those which fail to heal or where there is excess skin loss,…”, e.g. paragraphs [0003], [0134], and those “produced surgically…” paragraph [0133]. The definition reads on refractory wound and deep wounds taught by the reference.

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to treat chronic unhealed wound for more than 30 days by applying composition comprising EMS powder as taught by Blaine, and apply ESM particles directly to the chronic wound without incorporating it into composition as taught by Neuhauser ‘075 or Neuhauser ‘732. One would have been motivated to do so to avoid additional processing of ESM to include them in a composition, and because both Neuhauser teach ESM particles can be applied directly as a sole ingredient to refractory wound that has not replied to other treatment to stimulate epithelial tissue regeneration by providing topically certain factors which are essential aid in natural process of tissue repair. One would reasonably expect treating unhealed chronic wound by applying ESM powder by itself directly to the wound wherein epithelial tissue regeneration is stimulated and the wounds that have not responded to previous treatment are successfully healed, without excessive processing of ESM particles. 
Regarding properties of chronic unhealed wound as claimed by claim 1, Blaine teaches unhealed wound for 1-11 month, therefore meets the claimed properties (i) of the chronic unhealed wound as claimed by claim 1. Washburn teaches chronic wounds are characterized by an increase in the activities of MMPs, and in particular MMP-1, MMP-2 and MMP-9 that work together to substantially degrade constitutive structural proteins, leading to an extracellular matrix that is significantly eroded in the wound that meets characteristics (iii) of chronic wound as claimed by claim 1. Further Washburn teaches chronic wounds locked into a continuous inflammatory phase that meets characteristics (ii) and (iv) of chronic wound as claimed by claim 1.  
Further, It has been held that omission of an element and its function is obvious if the function of the element is not desired. Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). In the instant case, one having ordinary skill in the art would have omitted the addition of ESM particles in a composition for treating chronic would because both of Neuhauser references teach that ESM can be applied directly and solely to refractory wound not responding to other treatments. This would have avoided any burden of further processing and any deleterious effects of any additional material added to the ESM.
Regarding the claimed particle size of less than 80 µm and greater than 1 µm as claimed by claims 1 and 3, respectively, Neuhauser ‘075 teaches diameter of 4-7 µ and 20-600 length that overlaps with the claimed less than 80 µm, and Neuhauser teaches 12 and 14 µm that falls within the claimed range of particle sizes. It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Regarding claim 1 that the EMS is substantially insoluble in water at neutral pH, Neuhauser ‘732 teaches the particles are washed with water during production which implies particles are water insoluble at neutral pH of water. Neuhauser ‘075 teaches ESM particles are water miscible that implies and meets the claimed limitation “essentially water insoluble”. In any event water insolubility in specific pH is an expected property of the EMS since material and their properties are inseparable.
Regarding claim 4 that the ESM is obtained from chicken, duck or goose, etc., both Neuhauser references teach ESM obtained from ducks and chicken.
Regarding the limitations that ESM is substantially non-degraded, non-digested or non-denatured, and non-hydrolyzed, as claimed by claims 5 and 6, respectively, Neuhauser teaches milling by example 1, because particles are obtained by milling and not by degrading, not by digesting, not by denaturing and not by hydrolyzing. 
Regarding the reduction of activity of MMP in the wound against extracellular matrix protein (ECM protein) as claimed by claim 8, it is expected that application of ESM to the wound will reduce the activity of MMP. This is because ECM is comprised of proteins including collagen, evidenced by Washburn, ¶ 0004. ECM is eroded in the wound by the effect of MMP1, MMP2, and MMP9 (Washburn ¶ 0027), and this eventually leads to collagen breakdown. Therefore, applying ESM that contains collagen will replace eroded ECM, and restore wound healing. In any event, the effect of the ESM powder is expected since materials and their properties are inseparable.
Regarding MMPs claimed by claim 9, are taught by the cited references evidenced by Washburn.
Regarding the anti-inflammatory effect of ESM as claimed by claim 10, it is taught by the cited references evidenced by DeVore that teaches that ESM has anti-inflammatory effect and can be applied topically to wounds (see entire document, and in particular abstract and ¶¶ 0007, 0009, 0023).
Regarding the effect of ESM against microorganisms as claimed by claims 11, 12, and 28, it is taught by the cited references evidenced by Matej that ESM has antibacterial effect against Escherichia coli (see the entire document, and in particular page 3838, paragraph 3.5.). 
Regarding claims 13 and 14 that growth of the cells of the wound and migration of the cells to the wound are promoted, both Neuhauser references teach epithelial cell proliferation action of ESM powder. Migration of the cells is a normal process of the wound healing.
Regarding claim 15 that the wound is skin wound, it is taught by all the cited references. 
Regarding ESM of Gallus domesticus claimed by claim 27, applicants failed to show superior and unexpected results obtained from using ESM from Gallus domesticus over ESM from other chicken species or other source taught by the prior art.  
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive. 
Claim Rejections Under 35 U.S.C. § 103(a)
Applicants argue that Neuhauser describes the treatment of a new surgical wound that is created in the location at which a necrotic ulcer once was. The Examiner has relied upon Washburn for a teaching that necrotic ulcer is a chronic wound. Even if this is true, Neuhauser merely describes the treatment of a new surgical wound that is created in the location at which a necrotic ulcer once was. That is, a debrided wound as taught in Neuhauser is not a chronic wound, but rather a fresh wound. Neuhauser and Washburn do not describe the treatment of chronic wounds with particulate ESM by the method claimed by claim 1.

In response to this argument, it is argued that Neuhauser ‘732 and Neuhauser ‘075 both teach treating denuded wound and refractory wound that did not respond to pervious treatment by direct application of ESM particles to the wound. Refractory wounds that resist treatment by usual conventional treatment implies the wound is converted to a chronic wound. Both Neuhauser references teaches applying the ESM particles directly to the wound that resist other treatment and teach direct application of the particles to the denuded skin, even before removal of the denuded skin. Removal of denuded tissue is another option taught by the references. Applicants defined chronic unhealed wounds as “those which fail to heal or where there is excessive skin loss such as through burns. Such wounds do not complete the ordered sequence of biochemical events of the healing process because the wound becomes stalled in one of the healing stages. Commonly, chronic wounds are stalled in the inflammatory phase”, paragraphs [0003], [0134] of the published application.  Further, paragraph [0133] of the published application, applicants discloses: “Wounds may be caused surgically,….” Paragraph [0133]. Therefore, both references suggest treating chronic wound by direct application of ESM particles directly to the wound. 

Applicants argue that Neuhauser does not disclose treating non-healing chronic wounds that have not healed in more than 30 days and stalled in the inflammatory phase, by direct application of ESM. By reference to https://www.ncbi.nlm.nih.gov/books/NBK507882/: it is taught that “Debridement for most wounds is considered a standard in the approach to wound management. It provides the benefits of removal of necrotic tissue and bacteria and senescent cells, as well as the stimulating activity of growth factors. Sharp surgical debridement has been shown to reset the proper timing of the phases of wound reepithelialization by providing the initial trauma seen in the hemostasis phase of wound healing. Angiogenesis has also been shown to be stimulated by sharp surgical debridement.”

In response to this argument, it is argued that treating chronic nonhealing wound for more than 30 days using ESM is taught by Blaine. Neuhauser references are relied upon for showing that ESM particles can be applied directly and solely to the wound, even those not responding to usual treatment, i.e. suggesting chronic wounds. Characteristics of non-healed chronic wound is considered inherent for a chronic would as evidenced by Washburn. Chronic wounds taught by Blaine that did not heal for more than 30 days are expected to be stalled in the inflammatory phase as evidenced by Washburn. Combination of Blaine and both Neuhauser references teaches treating chronic unhealed wound by using ESM particles applied directly to the wound without debridement because Blaine does not debride the chronic wound, and both Neuhauser references suggests wound can be either debrided or not. Selecting to not debride the wound is an option suggested by both Neuhauser references. The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. In In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004). In Ruiz v. A.B. Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004), The court found motivation to combine the references to arrive at the claimed invention in the “nature of the problem to be solved” because each reference was directed “to precisely the same problem.” Id. at 1276, 69 USPQ2d at 1690. The court also rejected the notion that “an express written motivation to combine must appear in prior art references….” Id. at 1276, 69 USPQ2d at 1690.

Applicants argue that removal of the ulcer described as essential by Neuhauser creates a wound that is less than 30 days old and has now undergone a reset in the phases of wound healing, and so is not stalled in the inflammatory phase. It also cannot therefore be described as a “non-healing” wound because, immediately following its creation, it is in fact healing. It follows therefore that in the method of Neuhauser the application of the ESM particle to the wound cannot cause a non-healing chronic wound to progress through the healing stages. It is further submitted that the reference in Neuhauser to the “removal” of the ulcer is important — this indicates that the long-term ulcer has been fully replaced by a fresh wound that is structurally and functionally different to the wound that preceded it. As stated above the resulting wound has undergone a reset to its pathology and so may proceed to heal normally and so be able to benefit from the acute wound treatments of Neuhauser. Therefore the patient group treated by Neuhauser is different than the patient group treated by the instant method, where the particulate, insoluble ESM is applied to a non-healing chronic wound which (1) has not healed in 30 days, (ii) ) is stalled in the inflammatory stage of wound healing (iii) has an inappropriate level of matrix- metalloproteinase (MMP) activity against extracellular matrix (ECM) proteins and/or peptide growth or differentiation factors, and (iv) has an excessive inflammatory response.

In response to this argument, it is argued that before the effective filing date of the present invention it was known to treat chronic ulcer by ESM powder included in a composition as taught by Blaine, and it was also known to apply ESM directly in a form of particles to the refractory ulcer that did not respond to previous treatment as taught by both Neuhauser references. Neuhauser further suggest direct application of ESM particles to denuded ulcer as an option, or creating a deep wound by removing the ulcer to create deep wound as another option. One having ordinary skill in the art would have avoided the use of additional ingredients to an already compromised wound, and would have saved time and effort to formulate a gel composition as taught by Blaine and would have applied the ESM particles directly and solely to the wound as taught by Neuhauser references to stimulate epithelial tissue regeneration by providing topically certain factors which are essential aid in natural process of tissue repair.  
Therefore, the combination of the cited references would have applied ESM particles directly and solely to chronic wound. This is applying ESM particles to the same population of patients suffering from unhealed wound that is a chronic wound. 

With respect to argument in relation to Ayello and the notion that surgical debridement merely creates an acute wound within a chronic wound and so treatment of that acute wound is equivalent to the treatment of the original chronic wound (paragraph bridging pages 11 and 12 of the official action), Examiner’s attention is drawn to Schultz et al., which is the reference cited by Ayello when making the point about surgical debridement resulting in an acute wound within a chronic wound. As can be seen from page S9, penultimate paragraph, the phenomena should be more accurately described as “converting a nonhealing chronic wound into an acute wound within a chronic wound. Surgical debridement that leaves a bleeding base has been shown to increase the healing rate of diabetic neurotropic foot ulcers”. [emphasis added] This use of the word “converting” in the above quotation supports Applicant’s position that following surgical debridement of a non-healing wound, the resultant structure is structurally and functionally distinct from the pathological structure which preceded it, and so will respond to treatment in different ways. 

In response to this argument, Ayello reference is no longer relied upon. The examiner believes the new ground of rejection set forth in this office action teaches all the elements of the claimed method. Neuhauser is currently relied upon for solely showing that ESM particles can be directly applied to the wound without inclusion in a formulation such as gel taught by Blaine. 

Applicants argue that the wound care gels provided by Blaine and which they disclose applying directly to long term wounds in order to promote their healing do not contain particulate ESM. The compositions actually contain a solubilized form of ESM by the time the gels are applied to the wound. To reinforce this point, claim 1 has been amended to specify that the ESM particles used in the claimed method (i.e., which are applied directly to the wound being treated) are essentially insoluble in water at neutral pH.

In response to this argument, it is argued that Blaine is relied upon for showing that chronic wound can be treated by ESM powder. The dry powder that is insoluble in water is taught Neuhauser references. If Blaine was to teach insoluble ESM powder used directly on the wound and not in a composition, the reference would have been anticipatory reference. Replacing one form of the ESM, e.g. gel, by another art equivalent form, e.g. insoluble particles, for the same purpose of treating wound, amounts for no more than simple substitution. In KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art," USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. "In United States v. Adams,... [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." USPQ2d at 1395. 
Court further stated that: 
"When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. USPQ2d at 1396."
"When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. USPQ2d at 1396."
  
Applicants argue that the (solubilized) ESM material in Blaine is fundamentally different to particulate (insoluble) ESM and so the properties and therapeutic utilities of one cannot be assumed to be shared by the other. Blaine highlights that the gels provided therein for use in wounds specifically do not comprise powdered insoluble ESM and are improved as a result.

In response to this argument, the examiner respectfully disagrees because Blaine used powdered ESM in the wound healing composition. in paragraph [0031] Blaine teaches “….the egg shell membrane, typically in the form of a powder….”. Combination of Blaine with Neuhauser references teaches insoluble particles. 

Applicants argue that different sizes of insoluble particulate ESM have different wound healing effects and so it is clear that in the context of the methods of the present claims the macro structural form of the ESM plays a key role in the therapeutic utility thereof. In other words, the therapeutic effects do not derive exclusively from the chemical constituents of ESM, but also the 3D structure that those constituents adopt. Of course, solubilized ESM has no macro structure at all and so it is clearly inappropriate to view the solubilized ESM present in the Blaine compositions to be functionally equivalent to the ESM particles of use in the present invention or those of Neuhauser.

In response to this argument, it is argued that the instantly claimed 3D particle sizes are taught by Neuhauser references. Blaine is relied upon to show that chronic unhealed wound can be treated by ESM due to its chemical constituents. The combination of the cited references teaches insoluble particles of ESM having 3 D structure and the instantly claimed diameter. One cannot attack the references individually wherein obviousness is based on combination of the references.  

Applicants argue that Blaine compositions have additional essential ingredients which contribute to their utility in the treatment of long-term wounds. Specifically, those compositions must also contain an antimicrobial compound (e.g., benzalkonium chloride) and a tissue growth accelerator (e.g., hyaluric acid). Claim 1 has been amended to specify that the particles applied directly to the wound in accordance with the claimed method consist of micronized egg shell membrane (ESM) having a mean particle diameter of equal to or less than 80 µm and being essentially insoluble in water at a neutral pH. The experimental exemplification provided in Blaine is not sufficiently controlled to attribute the wound healing effects of the Blaine compositions solely to the solubilized ESM protein contained therein and so it is not possible to conclude that the solubilized ESM protein contained therein could effectively treat long-term wounds without the contribution made by benzalkonium chloride and hyaluric acid. 

In response to this argument, it is argued that the instant claims language limits the steps of the claimed method to “applying directly to the surface…”, and limits the particles to “particles of micronized ESM”. However, other elements can be present, only the particles are consisting of micronized ESM particles. Other wound healing elements can be applied but not directly to the wound surface, and other ingredients that are not particles can be present. The combination of cited references teaches direct application to the wound surface, and no indirect application, and teaches application of ESM particles solely, and no other particles. As discussed above, Blaine is relied upon for solely teaching chronic wound can respond to ESM treatment. Both Neuhauser references teaches direct application of particles of ESM to the wound. The combination of the cited references teaches the present invention.

Applicants argue that Neuhauser teaches that the ESM particles provided therein stimulate epithelial regeneration by providing topically certain factors essential to tissues repair processes, however the Blaine compositions require, as an essential element, a tissue growth accelerator (e.g., hyaluric acid). This clearly indicates that either the solubilized form of ESM in the Blaine compositions does not have the properties alleged by the Examiner, or requires additional support from a further tissue growth accelerator in order to be able to treat long-term wounds successfully. In either case, the skilled person would conclude that particles of water insoluble ESM would be unlikely to be effective alone in the treatment of long-term dysfunctional wounds that are non-healing (as required by the present claim).

In response to this argument, it is argued that Blaine teaches ESM as the main wound healing products, and antimicrobial agents and growth accelerators are used to fortify the wound healing. Because ESM are reach in protein and liable for infection, antimicrobial agent can be added. The instantly claims are directed to method, and the claimed method requires only one step of applying ESM particles to the wound, and this step is taught by the cited references.  

Applicants argue that it is clear that Neuhauser merely describes a method in which insoluble ESM may be applied to a wound already capable of healing without further intervention in order to facilitate that healing process. The disclosure of Blaine indicates that a combination of solubilized ESM, a separate antimicrobial compound and a separate tissue growth accelerator can be applied together to non-healing wounds and this promotes to healing of such wounds. There is nothing in Blaine or in the common general knowledge that teaches or suggests that the properties of the Blaine combination would be shared by particles consisting only of micronized egg shell membrane (ESM) having a mean particle diameter of equal to or less than 80 µm and being essentially insoluble in water at a neutral pH. As such, contrary to the Examiner’s assertion, the skilled person would not reasonably expect that the particles of Neuhauser could be used in the method of Blaine.

In response to this argument, it is argued that Blaine is relied upon for solely teaching that non-healing chronic wound respond to treatment by ESM, and Neuhauser references teach insoluble ESM particles can be applied solely and directly to surface of refractory wound that resists other treatments, which suggests chronic wound. While Neuhauser teaches an option of removal of the ulcer before applying the particle, the reference still teaches treating non-healing refractory wound without removal of the wound/ulcer as another option. The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. In In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004). In Ruiz v. A.B. Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004), The court found motivation to combine the references to arrive at the claimed invention in the “nature of the problem to be solved” because each reference was directed “to precisely the same problem.” Id. at 1276, 69 USPQ2d at 1690. The court also rejected the notion that “an express written motivation to combine must appear in prior art references….” Id. at 1276, 69 USPQ2d at 1690.

Applicants argue that the skilled person would not have omitted the step of removing an ulcer surgically prior to applying the particles of Neuhauser in light of the Blaine teachings which do not have such a step, because Blaine concerns the use of a wound healing therapeutic which is fundamentally different to the Neuhauser particles and so the manner in which the Blaine compositions are used is not necessarily translatable to the manner in which the Neuhauser particles may be used.

In response to this argument, as discussed above, the skilled artisan would have used one of the two options taught by Neuhauser, first treating refractory wound or denuded skin by direct application of ESM particles, or second removing the ulcer and treating the resulted deep wound. However, one having ordinary skill in the art would have been motivated to treat nonhealing chronic wound taught by Blaine using only ESM particles that has the ability to stimulate epithelial tissue regeneration by providing topically certain factors which are essential aid in natural process of tissue repair, therefore, less ingredients and less production processing and less time will be needed. The examiner can combine the references for a reason different from what the applicants would have combined for. 

Applicants argue that DeVore suggests that ESM particles of specifically 100-500 µm may be used as orally administered anti-inflammatory agents, e.g., in the treatment of arthritic pain (Abstract and paragraph [0023], as cited by the Examiner). Moreover, DeVore is clear that the ESM particles described therein are administered orally to achieve their anti-inflammatory effects. As such, any pharmacological effects will arise following exposure of the ESM particles to the gastric and intestinal milieu. It cannot be assumed therefore that were the DeVore ESM particles to be applied directly to a chronic wound the same activation would occur.

In response to this argument, it is argued that DeVore is relied upon as evidentiary reference showing the anti-inflammatory effect of ESM as claimed by claim 10. The reference is not relied upon for teaching the method of administration to the wound that is taught by both Neuhauser and Blaine, nor for teaching particle size of ESM that is taught by Neuhauser. In any event the reference teaches treating the wound topically.

Applicants argue that any in vitro anti-bacterial effects noted by Matej would not be taken by one of ordinary skill in the art as being translatable to chronic wounds with any expectation of success. As such, there is nothing in Matej to suggest the micronized ESM having a mean particle diameter of equal to or less than 80 µm wound make an effective treatment for chronic wounds.

In response to this argument, it is argued that Matij is relied upon solely as evidentiary reference teaching that ESM has antibacterial effect against Escherichia coli as claimed by claims 11, 12 and 28. Further, the active agents are used interchangeably between human and animals since they have similar systems. Data from animal testing is relevant to asserted human therapeutic effect since there is a satisfactory correlation between the effect on the animal and that ultimately observed in human beings. Additionally, the court pointed out in this regard that a rigorous correlation is not necessary when the test is reasonably predictive of the response. See Rey-Bellet v. Englehardt, 493 F.2d 1380, 181 USPQ 453 (CCPA 1974). The particle size of ESM is taught by Neuhauser, and no need to be retaught by each reference.

Further, it is argued that the obviousness does not require absolute predictability of success all that is required is a reasonable expectation of success. See In re Kubin, 561 F.3d at 1360. The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").
It is well established that the claims are given the broadest interpretation during examination. A conclusion of obviousness under 35 U.S.C. 103 (a) does not require absolute predictability, only a reasonable expectation of success; and references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosure. In re Bozek, 163 USPQ 545 (CCPA 1969).
In the light of the foregoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter as a whole as defined by the claims would have been prima facie obvious within the meaning of 35 U.S.C. 103 (a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/I.G./

/ISIS A GHALI/Primary Examiner, Art Unit 1611